Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 29, 41-43, 72, 93, 102, 104, 134, and 257-263 are pending. 
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
Claim Objections
Claim 72 is objected to because of the following informalities:  
In claim 72: “compared to an unbonded, superficially porous silica particles” is not grammatically correct. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 41, the limitation “C1-C18 alkyl, C1-C18 alkyl” renders the claim indefinite.  There are duplicate compositions within the R grouping. 
Claim Interpretation
The term “substantially nonporous” is interpreted in light of the instant specification at paragraph [0183] as a material which is impermeable or otherwise functions as a nonporous material; such as having a pore volume of less than about 0.10 cc/g or fully nonporous material. 
Claim Rejections - 35 USC § 102
Claims 1, 29, 41, 72, 93, 102, 134, and 257-263 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by U.S. Patent Publication No. 2013/0112605 by Wyndham et al. (Wyndham).
In regard to claim 1, Wyndham teaches a superficially porous material (abstract, superficially porous particles; [0008]).  Wyndham teaches a substantially nonporous core material comprises a silica core coated with an inorganic/organic hybrid core coating material (abstract, substantially nonporous core material is silica coated with an inorganic/organic hybrid surrounding material; [0008]; [0013]). Wyndham teaches one or more layers of a porous shell material surrounding the substantially nonporous core material (abstract, one or more layers of a porous shell material surrounding the core; [0008]; [0015]-[0016]).  
Wyndham teaches an inorganic/organic hybrid surrounding material disposed on the one or more layers of the porous shell materials ([0068]-0074). 
In regard to claim 29, Wyndham teaches more than one layer of porous shell material wherein each layer is independently selected from an inorganic/organic hybrid material, silica, or mixtures thereof ([0008]; [0015]-[0016]). 
In regard to claim 41, Wyndham teaches the inorganic/organic hybrid core coating material has the formula I ([0028]-[0034]). 
Regarding limitations recited in claim 72 which are directed to specific properties of superficially porous material recited in said claim, it is noted that once a superficially porous material is disclosed as claimed, and therefore is the same as the superficially porous material of the claims, it will, inherently, display recited properties.  See MPEP 2112.  Additionally, Wyndham teaches improved chemical stability with high pH mobile phases ([0007]). 
Regarding limitations recited in claim 93, which are directed to method of making said superficially porous material (e.g. “further surface modified by…polymer”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous material disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  
Regarding limitations recited in claim 102, which are directed to method of making said superficially porous material (e.g. “the inorganic/organic hybrid core coating material…the silica core”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous material disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Further, Wyndham teaches the inorganic/organic core coating material is derived from condensation of one or more organofunctional silanes and/or tetraalkoxysilane on the surface of the silica core ([0272]). 
Regarding limitations recited in claim 134 which are directed to specific properties of superficially porous material recited in said claim, it is noted that once a superficially porous material is disclosed as claimed, and therefore is the same as the superficially porous material of the claims, it will, inherently, display recited properties.  See MPEP 2112.
In regard to claim 257, Wyndham teaches more than one layer of porous shell material (abstract).  Regarding limitations recited in claim 257, which are directed to method of making said superficially porous material (e.g. “wherein each layer of the porous shell material is applied using a polyelectrolyte or a chemically degradable polymer”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous material disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  
In regard to claim 258, Wyndham teaches the initial superficially porous particle contains greater than 90% molar silica ([0276]). 
In regard to claim 259, Wyndham teaches the one or more layers of the porous shell material are porous silica ([0015]). 
Regarding limitations recited in claim 260, which are directed to method of making said superficially porous material (e.g. “the one or more layers of the porous shell material are formed in a layer-by-layer process using alternating additions of polyelectrolyte and silica sol”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous material disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
In regard to claim 261, Wyndham teaches each of the one or more layers of the porous shell material is independently from 0.05 to 5 µm in thickness as measured perpendicular to a surface of the substantially nonporous core material ([0063]). 
In regard to claim 262, Wyndham teaches each of the one or more layers of the porous shell material is independently from 0.06 to 1 in thickness as measured perpendicular to a surface of the substantially nonporous core material ([0063]). 
In regard to claim 263, Wyndham teaches the inorganic/organic hybrid surrounding material extends to a surface of the substantially nonporous core material ([0068]-0074).

Claim Rejections - 35 USC § 103
Claims 1, 29, 41, 72, 93, 102, 134, and 257-263 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication No. 2007/0189944 by Kirkland (Kirkland) in view of U.S. Patent Publication No. 2013/0112605 by Wyndham et al. (Wyndham).
In regard to claim 1, Kirkland teaches a superficially porous material comprising a substantially non porous core and one or more layers of a porous shell material surrounding the substantially non porous core ([0015]; [0026], core 100, outer porous shell 200 with plurality of colloidal nanoparticles 300).  Kirkland teaches the substantially non porous core comprises a substantially nonporous, impervious, solid core material coated with a core-coating material ([0015], [0026], core 100, which may be solid, first few monolayers of porous shell 200; [0033]; [0035]). 
In the case that Kirkland does not teach a substantially nonporous core material.  
Wyndham teaches superficially porous material comprise substantially nonporous cores (abstract).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed that the core of Kirkland is substantially nonporous as Wyndham teaches that superficially porous materials have nonporous cores. 
Kirkland teaches the substantially non porous core material is silica coated with an inorganic/organic hybrid core coating material ([0015], [0026], core 100, which may be solid, first few monolayers of porous shell 200; [[0029]; [0033]; [0035]; [0029]). 
Kirkland teaches an inorganic/organic hybrid surrounding material disposed on the one or more layers of the porous shell material ([0072]-[0075]). 
In regard to claim 29, Kirkland teaches more than one layer of porous shell material wherein each layer is independently selected from an inorganic/organic hybrid material, silica, or mixtures thereof ([0015], [0026], [0033]; [0035]; [0029]). 
In regard to claim 41, Kirkland teaches the inorganic/organic hybrid core coating material has the formula I ([0040]). 
Regarding limitations recited in claim 72 which are directed to specific properties of superficially porous material recited in said claim, it is noted that once a superficially porous material is disclosed to comprise a coated core and one or more layers of a porous shell material surrounding the coated core, wherein the coated core comprises a substantially nonporous core material coated with a core-coating material, and therefore is the same as the superficially porous material of the claims, it will, inherently, display recited properties.  See MPEP 2112.
Regarding limitations recited in claim 93, which are directed to method of making said superficially porous material (e.g. “further surface modified by…polymer”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous material disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding limitations recited in claim 102, which are directed to method of making said superficially porous material (e.g. “the inorganic/organic core coating material…the silica core”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous material disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding limitations recited in claim 134 which are directed to specific properties of superficially porous material recited in said claim, it is noted that once a superficially porous material is disclosed to comprise a coated core and one or more layers of a porous shell material surrounding the coated core, wherein the coated core comprises a substantially nonporous core material coated with a core-coating material, and therefore is the same as the superficially porous material of the claims, it will, inherently, display recited properties.  See MPEP 2112.
In regard to claim 257, Wyndham teaches more than one layer of porous shell material (abstract).  Regarding limitations recited in claim 257, which are directed to method of making said superficially porous material (e.g. “wherein each layer of the porous shell material is applied using a polyelectrolyte or a chemically degradable polymer”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous material disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  
In regard to claim 258, Wyndham teaches the initial superficially porous particle contains greater than 90% molar silica ([0276]). 
In regard to claim 259, Wyndham teaches the one or more layers of the porous shell material are porous silica ([0015]). 
Regarding limitations recited in claim 260, which are directed to method of making said superficially porous material (e.g. “the one or more layers of the porous shell material are formed in a layer-by-layer process using alternating additions of polyelectrolyte and silica sol”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous material disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
In regard to claim 261, Kirkland teaches each of the one or more layers of the porous shell material is independently from 0.05 to 5 µm in thickness as measured perpendicular to a surface of the substantially nonporous core material ([0034]).  Wyndham teaches each of the one or more layers of the porous shell material is independently from 0.05 to 5 µm in thickness as measured perpendicular to a surface of the substantially nonporous core material ([0063]). 
In regard to claim 262, Kirkland teaches each of the one or more layers of the porous shell material is independently from 0.06 to 1 in thickness as measured perpendicular to a surface of the substantially nonporous core material ([0034]). Wyndham teaches each of the one or more layers of the porous shell material is independently from 0.06 to 1 in thickness as measured perpendicular to a surface of the substantially nonporous core material ([0063]). 
In regard to claim 263, Wyndham teaches the inorganic/organic hybrid surrounding material extends to a surface of the substantially nonporous core material ([0068]-0074).
Response to Arguments 
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive. 
In regard to the Applicant’s arguments are directed towards amendments to the claims; the amendments are addressed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777